

Exhibit 10.8


PROFILE TECHNOLOGIES, INC.


FINANCIAL CODE OF ETHICAL CONDUCT




Profile Technologies, Inc. (the “Company”) is committed to adhering to the
highest ethical standards with respect to its financial management and the
disclosure of financial information in connection with the business and
operations of the Company.  The Company’s Chief Executive Officer, the President
and Chief Operating Officer (the “Chief Executive Officers”) and the Chief
Financial Officer and other financial managers of the Company (the “Financial
Managers”) play a critical role in assuring that the Company adheres to these
high ethical standards.  This Financial Code of Ethical Conduct sets forth
principles to which the Chief Executive Officers and the Financial Managers are
expected to adhere and advocate.


You agree, to the best of your knowledge and ability, to:


1.  
Act with honesty and integrity and at all times avoid all actual or apparent
conflicts of interests between your personal and business relationships.



2.  
Comply with any conflict of interest policies and other provisions of any of the
Company’s applicable policies or guidelines as may be established from time to
time relating to the areas covered by this Code.



3.  
Provide full, fair, accurate, timely and understandable disclosure to the Chief
Executive Officer, President, Chief Financial Officer and Chief Operating
Officer and the Audit Committee of the Company’s Board of Directors of all
material information known to you regarding the current or future financial
condition or financial performance or the business of the Company.



4.  
Promote and help to assure full, fair, accurate, timely and understandable
disclosure in all reports and documents that the Company files with the
Securities and Exchange Commission and in other public communications by the
Company.



5.  
Comply with all laws, statutes, rules, regulations and stock exchange or
national quotation system listing standards, to the extent applicable to the
conduct of your duties and responsibilities.

 
6.  
In performing your duties and responsibilities, act in good faith, with due
care, competence and diligence, responsibly, without misrepresenting any
material fact, and without allowing your independent judgment to be compromised
or subordinated.

 
7.  
Respect the confidentiality of information acquired in the course of your work
except when authorized or otherwise legally obligated to make disclosure and not
use such confidential information for personal advantage.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
8.  
Promptly report all violations of this Code to the general counsel or corporate
secretary of the Company.

 
You are prohibited from directly or indirectly taking any action to fraudulently
influence, coerce, manipulate or mislead the Company’s independent public
auditors for the purpose of rendering the financial statements of the Company
misleading.


You understand that you will be held accountable for your adherence to this
Financial Code of Ethical Conduct.  Your failure to observe the terms of this
Code may result in disciplinary action, up to and including termination of
employment.  Violations of this Code may also constitute violations of law and
may result in civil and criminal penalties for you, your supervisors and/or the
Company.


If you have any questions regarding the best course of action in a particular
situation, you should promptly contact the general counsel or corporate
secretary of the Company.  You may choose to remain anonymous in reporting any
possible violation of this Code.





 



